Citation Nr: 0428627	
Decision Date: 10/19/04    Archive Date: 10/28/04

DOCKET NO.  97-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to an effective date earlier than August 22, 
2003, for a rating of 10 percent for left knee arthralgia.

2.  Entitlement to an effective date earlier than August 22, 
2003, for a rating of 10 percent for right knee arthralgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1966 to 
November 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from September 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.

The veteran perfected his appeal of an April 1996 rating 
decision that denied a compensable rating for a bilateral 
knee disorder.  A September 2003 rating decision awarded 10 
percent ratings for each knee.  In October 2003, the veteran 
expressed his satisfaction with ratings assigned.  Since that 
decision represents a full grant of the benefits sought with 
regard to increased ratings for bilateral knee arthralgia, it 
is no longer before the Board for consideration.  Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1977).

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

While the veteran expressed his satisfaction with the ratings 
assigned to his knee disabilities in an October 2003 
statement, he also expressed his disagreement with the 
effective dates of the awards.  In cases such as this when a 
notice of disagreement has been received, the appellate 
process has commenced and the veteran is entitled to a 
statement of the case on the issue.  Pond v. West, 12 Vet App 
341 (1999); Manlincon v. West, 12 Vet. App. 238 (1999).  
Accordingly, while the Board does not have jurisdiction to 
decide the issue on the merits, the issues are remanded to 
the RO for additional action.  

Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should also furnish the appellant 
with a statement of the case concerning 
the issues of entitlement to an earlier 
effective date for the increased 
evaluation for left and right knee 
arthralgia.  If, and only if, a timely 
substantive appeal is filed, the issue 
should be certified to the Board for 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


